Citation Nr: 0502681	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to March 27, 1997, 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Whether the claim for a total disability rating for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities, prior to March 27, 1997, 
should be referred to the Director, Compensation and Pension 
Service, for extraschedular consideration.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, which assigned an effective 
date of March 27, 1997, for granting a 100 percent evaluation 
for PTSD.  The veteran perfected at timely appeal to that 
decision.  Subsequently, in a decision dated September 15, 
1999, the Board denied the claim for an effective date prior 
to March 27, 1997, for the grant of a 100 percent evaluation 
for PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In February 2001, the veteran's attorney and VA's General 
Counsel filed a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion), requesting that the Court vacate 
and remand the Board's decision for further development and 
readjudication.  The parties directed the Board to review the 
record to determine the viability of a "reasonable raised 
TDIU claim" and adjudicate the question of whether an 
earlier effective date for a total award is warranted on the 
basis of such a claim.

By Order entered on February 23, 2001, the Court granted this 
motion, vacated the September 1999 BVA decision, and remanded 
the case to the Board for readjudication and disposition 
consistent with the Joint Motion.  In December 2001, the 
Board remanded the case to the RO for additional development 
and readjudication.  In a July 2004 supplemental statement of 
the case (SSOC), the RO confirmed its previous denial of an 
effective date prior to March 27, 1997, for the grant of a 
100 percent rating for PTSD; it also determined that there 
was no evidence of an informal claim for TDIU in VA records.  

Finally, as reflected below, the issue of entitlement to a 
TDIU rating is being remanded for further action by the RO.  
Inasmuch as the parties in the Joint Motion held that this 
issue is inextricably intertwined with the issue of 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for PTSD, action on the latter will 
be deferred pending completion of remand action.  


FINDINGS OF FACT

1.  In July 1994, the RO granted the veteran's claim of 
entitlement to service connection for PTSD related to his 
combat experiences in Vietnam, and evaluated this disorder as 
50 percent disabling.  

2.  On April 7, 1995, the RO received a Statement in Support 
of Claim (VA Form 21-4138), wherein the veteran indicated 
that he had been socially withdrawn and had been unable to 
maintain employment, which can be construed as a claim for a 
total disability evaluation based on individual 
unemployability (TDIU) due to increased symptoms of his PTSD.  

3.  In a deferred rating decision dated in November 1995, the 
RO initiated action to obtain additional information from the 
veteran concerning his employment but he was not sent a 
formal application for increased compensation based on 
unemployability resulting from service-connected disability 
(VA Form 21-8940).

4.  The veteran did not provide the requested employment 
information and in a rating decision dated in March 1996, the 
RO denied a rating in excess of 50 percent for the veteran's 
service-connected PTSD.  The veteran was informed of this 
rating decision and he did not perfect an appeal of this 
decision.

5.  The RO received a claim establishing the veteran's intent 
to seek an increased evaluation for PTSD on March 27, 1997.  

6.  By a July 1997 rating action, the RO granted a 100 
percent rating for PTSD and assigned an effective date 
retroactive to March 27, 1997.  

7.  The schedular rating in effect for the veteran's service-
connected PTSD prior to March 27, 1997, was 50 percent; as 
such, he was ineligible for consideration of a TDIU rating by 
the RO.

8.  There is competent evidence of record that the veteran's 
PTSD rendered him unemployable prior to March 27, 1997, which 
warrants referral of his claim to the Director of 
Compensation and Pension for extraschedular consideration.  


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and 
Pension for extraschedular consideration of a TDIU rating 
prior to March 27, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The veteran's initial claim for service connection for PTSD 
(VA Form 21-526) was received on May 24, 1994; on that 
application, the veteran indicated that he was unemployed.  
In conjunction with his claim, the veteran was afforded a VA 
compensation examination on July 5, 1994.  It was noted that 
the records clearly indicated that the veteran was involved 
in combat, and he reported several stressful incidents which 
occurred while on active duty in Vietnam.  The veteran 
complained of nightmares, difficulty in staying in one place, 
minor frustrations, inability to tolerate authority, 
intrusive thoughts about Vietnam, fear of becoming violent 
and multiple substance abuse.  Employment history indicated 
that his first job since leaving the Army was as a laborer, 
and from 1975 to 1988 he worked at odd jobs.  He stated that 
he never looked for regular employment because he could not 
tolerate the thought of working for someone.  His first 
regular job was as a maintenance person at Mama's Fish House, 
from 1988 to 1993; however, the job ended due to a lack of 
work.  He was currently working at odd jobs.

Following a mental status examination, the pertinent 
diagnosis was PTSD, chronic; he was given a global assessment 
of functioning (GAF) score of 50.  The examiner described the 
veteran's disability as severe to catastrophic.  The examiner 
stated that, despite the veteran's symptoms, he lived his 
life without seeking help from the VA.  However, at this 
time, he had no job and was living on welfare.

By a rating action of July 1994, the RO granted service 
connection for PTSD; a 50 percent disability rating was 
assigned, effective from May 24, 1994, the date of the 
veteran's claim.  The veteran was informed of this 
determination and his appellate rights by letter dated August 
5, 1994.  

On April 7, 1995, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), wherein he requested that 
the evaluation for his PTSD be increased from 50 percent to 
100 percent disabling.  The veteran indicated that, ever 
since his discharge from military service, he had been living 
as a recluse in Maui; he stated that he had been avoiding 
society because of his inability to handle stress.  The 
veteran noted that, in the last 20 years, he had only had two 
real jobs; one job lasted only six months in 1973, and 
another lasted just over one year in 1989.  He further stated 
that he had been self medicating with alcohol and drugs to 
relieve sleeplessness and anxiety; however, he had to cease 
his intake of alcohol due to a liver condition.  The veteran 
indicated that he had been prescribed medication by the Vet 
Center to help with his difficulty sleeping.  Submitted in 
support of this claim was a statement from the Agent Orange 
Administration, dated March 29, 1995, informing the veteran 
that he had been found eligible for participation in the 
Agent Orange payment program as 100 percent disabled.  

A discharge summary shows that the veteran was admitted at 
the Pacific Center for PTSD, from April 10 to April 14, 1995, 
for an assessment and orientation session.  The veteran 
reported severe feelings of self-imposed isolation.  He 
detailed living in the "mountains" until his recent reunion 
with his 16-year-old son; he currently lived in a home.  The 
veteran complained of intrusive thoughts and memories from 
his experiences and participation in Vietnam.  It was noted 
that the veteran's last employment was in April 1993.  The 
veteran was hesitant to receive treatment for his PTSD at 
that time.  During his stay in the hospital, the veteran was 
described as very anxious; he was extremely prone to anger 
episodes, and anger outbursts.  He complained almost daily of 
emotional irritability, and intolerance of being with people.  
He reported some "losing" control, and hurting others.  
Upon observation, it was noted that the veteran socialized 
with his cohorts well, despite his reluctance to be in 
groups, particularly veterans; however, he did not express a 
desire to receive treatment at that facility at this time.  A 
multi-axial assessment provided on discharge reflected 
diagnoses of PTSD, alcohol dependence with physiological 
dependence, and marijuana dependence on Axis 1.  Axis IV 
(psychosocial and environmental problems) assessment was 
severe to extreme, and he was given a GAF score of 31-40.  

Attached to the above hospital summary was a Memorandum from 
a Counselor at the Vet Center, dated in May 1995, indicating 
that the veteran had been seen at the Center five times since 
October 1994.  It was noted that the veteran was primarily 
interested in getting help for substance abuse.  It was also 
noted that the veteran had entered group therapy at the Vet 
Center for PTSD symptoms management.  

Also received in May 1995, were VA medical records dating 
from July 1994 through April 1995.  Among the records was the 
report of a VA Psychological Evaluation, conducted in October 
1994, which concluded that the clinical profile of the MMPI-2 
showed a marked lack of ability to trust and a heightened 
vigilance and suspiciousness in the veteran's approach to 
life.  The examiner noted that this would appear to be in 
stark contrast to the socially well-adjusted individual he 
described himself as being prior to Vietnam.  The profile 
also showed increased anxiety and feelings of anxiety and 
feelings of alienation and isolation.  The psychologist 
stated that, at the time of the evaluation, the veteran 
appeared to have few resources which he could use to develop 
an effective coping strategy, such as he would need to engage 
in full-time, steady work.  Also included in the above 
records was a treatment record reflecting that the veteran 
had entered PTSD group therapy; and, a duplicate of his July 
1994 report of VA examination.  

In a statement dated in June 1995, the veteran contended that 
his condition warranted a higher rating because he felt 
extremely industrially impaired due to his intolerance of 
authority and outbursts of anger.  He stated that he 
experienced daily thoughts of Vietnam, nightmares, and sleep 
problems.  

Attached to the above statement from the veteran was a May 
1995 letter from the VA examiner who conducted the July 1994 
examination.  The examiner noted that, since the veteran 
started to receive VA benefits, his condition had 
deteriorated in terms of his PTSD symptoms and his financial 
situation had actually worsened.  The examiner explained 
"over the past year, the veteran has not been able to get 
any side jobs because no one will hire him because of his 
explosive temper and irritability around people."  The 
examiner further noted that the veteran was experiencing 
increasing difficulty falling asleep and staying asleep, his 
nightmares were increasing in frequency and severity, and his 
irritability and anger around people were increasing.  

In a Deferred Rating Decision, dated in November 1995, it was 
noted that the veteran was asked to submit documentation of 
rejection from jobs he had applied for in the past.  He was 
also requested to submit the address of his last employer.  
No further action was taken with respect to that claim.  


II.  Legal Analysis.

The veteran claims entitlement to an award of TDIU based on 
his service-connected PTSD, prior to March 27, 1997.  The 
method for determining the effective date of award is set 
forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Generally, the applicable law indicates that, except as 
otherwise provided, the effective date of an award based on a 
claim for an increase shall be the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirements of 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" have been satisfied and VA must consider whether the 
veteran is entitled to a TDIU.  VAOPGCPREC 12- 2001, 
interpreting Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Moreover, a veteran is not required to submit proof 
that he or she is 100 percent unemployable in order to 
establish an inability to maintain a substantially gainful 
occupation, as required for an award of TDIU pursuant to 38 
C.F.R. § 3.340(a).  Id.  

A review of the claims folder shows that the veteran first 
filed a claim of entitlement to TDIU by means of 
correspondence received by VA on April 7, 1995.  At that 
time, his only service-connected disability was PTSD which 
was rated as 50 percent disabling.  The only action that was 
taken with respect to his claim was a Deferred Rating 
Decision in November 1995, which requested information from 
the veteran regarding past and present employment.  No 
further action was taken with respect to that claim.  

By rating actions in May 1995 and March 1996, the RO 
confirmed and continued the 50 percent evaluation for the 
veteran's service-connected PTSD.  The veteran was informed 
of these rating decisions by letters dated on May 19, 1995, 
and March 8, 1996, respectively, and he did not perfect an 
appeal of these determinations.  Those decisions became final 
and are not subject to review at this time.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2004).  

In a decision dated in September 1997, the RO awarded the 
veteran a 100 percent schedular evaluation for PTSD effective 
from March 27, 1997.  The veteran alleges entitlement to a 
total rating prior to March 27, 1997, based on 
unemployability resulting from symptoms of his PTSD.  

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  

The veteran's April 1995 statement clearly raised an informal 
claim for TDIU.  See Roberson, 251 F.3d at 1384.  The record 
at that time included a competent medical opinion, dated 
October 7, 1994, indicating that the veteran had few 
resources that he could use to develop an effective coping 
strategy to engage in full-time employment.  The veteran 
submitted a medical statement, dated in June 1995, wherein a 
VA examiner explained that "over the past year, he has not 
been able to get any side jobs because on one will hire him 
because of his explosive temper and irritability around 
people."  In November 1995, the RO deferred making a 
decision on a TDIU claim because it wanted to obtain 
employment information from the veteran; however, no further 
action was taken on the matter because the veteran failed to 
respond.  The Board, however, is of the opinion that the 
veteran's continuing contentions regarding his inability to 
work as a result of his PTSD, and the medical opinions 
regarding the effect of the PTSD on the veteran's employment, 
when combined with the evidence of unemployability submitted 
at that time, evidenced an intent on the part of the veteran 
to continue to pursue a claim for TDIU.  Significantly, he 
was not sent a formal application for increased compensation 
based on unemployability resulting from service-connected 
disability (VA Form 21-8940).  Additionally, the request by 
the RO for information concerning his employment status and 
history did not include any language regarding TDIU or the 
requirements for a TDIU rating.  Additionally, the request 
did not give any time frame for submission of the requested 
information.  Thus, the Board finds that the veteran did not 
abandon his TDIU claim and that it was still pending at the 
time that he was granted the schedular 100 percent rating for 
PTSD.

Therefore, the Board finds that a claim for TDIU was 
reasonably raised in April 1995, and has remained pending.  
Thus, for purposes of this appeal, the Board finds that a 
claim for TDIU has been pending since April 7, 1995.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2004).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).  Disabilities 
resulting from common etiology or a single accident are 
considered as "one disability" for purposes of determining 
whether a disability is ratable as 40 or 60 percent 
disabling.  Id.  

As indicated above, the veteran had a combined 50 percent 
rating for his service-connected disability up until March 
27, 1997, which rendered him ineligible for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a).  However, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2004).  Rating boards 
are required to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court 
has clarified that, where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

The rating action, which granted a 100 percent rating for 
PTSD, was based on findings reported by the VA examiner in 
May 1997.  At that time, the examiner noted that the veteran 
had not been employed since 1994.  The examiner also noted 
that the veteran had difficulty controlling his hostile and 
aggressive impulses.  The diagnosis was PTSD, chronic; 
stressors were reported as social and occupational problems 
related to war exposure.  He was assigned a GAF score of 30-
40, with behavior considerably influenced by his symptoms and 
major impairment to inability to function in social and 
occupational areas.  This report necessarily implies that the 
veteran's PTSD rendered him unemployable prior to March 27, 
1997.  

Upon review of the evidence of record, the Board finds that 
the veteran's claim should be submitted to the Director of 
Compensation and Pension for a determination as to whether an 
extra-schedular rating is warranted.  The Board finds the VA 
examination reports and medical opinions of record are 
plausible evidence that the veteran was unable to secure and 
follow a substantially gainful occupation because of a 
service-connected disability, prior to March 27, 1997.  
Accordingly, the Board finds that the criteria for referral 
of the claim for extraschedular consideration of a TDIU 
rating prior to March 27, 1997 have been met.  To this 
extent, the claim is granted.  

In so holding, the Board notes that some provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) appear to be 
applicable to the claim on appeal.  See Huston v. Principi, 
17 Vet. App. 195, 202 (2003).  Among other things, the VCAA 
provisions expand VA's notice and duty to assist requirements 
in the development of a claim.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

This case comes before the Board on direct appeal from a 
September 1997 rating action which granted a 100 percent 
schedular rating for PTSD effective March 27, 1997.  The 
veteran disagreed with the effective date of award assigned.  
In January 2002, the RO issued the veteran a VCAA letter 
which advised him of the types of evidence and/or information 
necessary to substantiate his claim as well as the relative 
duties on the part of himself and VA in developing his claim.  
The Board finds that his letter satisfies the content 
requirements of the VCAA, but nonetheless notes that VA's 
General Counsel has determined that a VCAA letter is not 
required for these types of direct appeal claims.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

Assuming, arguendo, that a VCAA letter was required in this 
case, the Board notes that the VCAA letter was provided 
following the initial AOJ determination in this case.  As a 
matter of law, the veteran's combined 50 percent rating for 
service connected disability for the time period prior to 
March 27, 1997 renders him ineligible for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a), and the Board has no 
jurisdiction to affect the combined rating in effect for the 
time period in question.  As indicated above, the Board has 
referred an extraschedular claim to the Director of 
Compensation and Pension which represents the maximum 
allowable benefit before the Board at this time.  A VCAA 
letter is not required where the law, and not the facts or 
development of facts, control the outcome of a case.  Manning 
v. Principi, 16 Vet. App. 534 (2002).  


ORDER

The Board having identified plausible evidence in the record 
that the veteran was unable to secure and follow a gainful 
occupation, referral of the claim for a TDIU rating, prior to 
March 27, 1997, to the Director of Compensation and Pension 
for consideration on an extraschedular basis is granted.  


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321.  
"The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has determined that the veteran has had a claim for 
TDIU pending since April 7, 1995; as such, his TDIU claim 
should be submitted for consideration on an extra-schedular 
basis under 38 C.F.R. § 4.16(b).  The Board notes that it is 
precluded from assigning an extra-schedular TDIU rating in 
the first instance.  See Bowling, 15 Vet. App. 1 (Court 
indicated that to order the Board to make an extra-schedular 
rating assignment was contraindicated by prior case law, in 
that "[t]he regulatory provision interpreted in Floyd is less 
directory than the one contained in § 4.16(b)."  See Id.; see 
also Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) (holding 
that the Board is not authorized to assign an extra- 
schedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA 
with regard to the claim for a TDIU.  The 
RO should provide the veteran written 
notification specific to his claim of 
entitlement to a TDIU the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.  

2.  The RO should refer this case to the 
Director of Compensation and Pension for 
a determination as to whether the veteran 
is entitled to a total rating for 
compensation based on individual 
unemployability in accordance with the 
provisions of 38 C.F.R. § 4.16(b), prior 
to March 27, 1997.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

3.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case in accordance with 
the applicable laws and regulations.  The 
requisite period for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any outcome 
warranted.  No action is required of the veteran until 
notified by the RO.  The purpose of this REMAND is to accord 
the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


